TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00695-CV





In re Allstate Insurance Company, Allstate Indemnity Company, 
and Allstate Texas Lloyds




ORIGINAL PROCEEDING FROM TRAVIS COUNTY




O R D E R


PER CURIAM
                        Relators have filed their petition for writ of mandamus and motion for temporary
relief.  We have requested a response from the real parties in interest.  We hereby grant relators’
motion for temporary relief pending disposition of their petition for writ of mandamus and stay the
trial court’s temporary injunction signed October 21, 2005.  See Tex. R. App. P. 52.10(b). 
                        It is ordered October 27, 2005.
Before Chief Justice Law, Justices Puryear and Waldrop